         Case 9:20-cr-00033-DLC Document 23 Filed 10/23/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–33–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 KRYSTAL ANN BOULDIN,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on October 8, 2020. (Doc. 21.) As neither

party objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnel Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept Defendant Krystal Ann

Bouldin’s guilty plea after Bouldin appeared before her pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to one count of conspiracy to



                                         -1-
        Case 9:20-cr-00033-DLC Document 23 Filed 10/23/20 Page 2 of 2



possess with the intent to distribute methamphetamine, in violation of 18 U.S.C.

§ 846, as set forth in Count I of the Indictment.

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 21) as it relates to Count I of the Indictment.

Accordingly, IT IS ORDERED that Krystal Ann Bouldin’s motion to change plea

(Doc. 14) is GRANTED, and Krystal Ann Bouldin is adjudged guilty as charged in

Count I of the Indictment. The Court will DEFER ruling on the recommendation

to dismiss Count II of the Indictment until sentencing.

      DATED this 23rd day of October, 2020.




                                         -2-
